Citation Nr: 1635263	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recalcitrant lateral epicondylitis, right, post-operative with residuals (right elbow disability).

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; his brother




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from  September 1990 to May 1991, and from October 2003 to March 2005.  He also served in the Army National Guard, including periods of active duty for training (ACDUTRA) from August 1987 to November 1987, and from December 2008 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2010 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The January 2010 rating decision continued the 20 percent rating for the Veteran's service-connected right elbow disability, and the November 2011 rating decision denied service connection for a right shoulder disability.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing has been added to the record.  In November 2014, the Board remanded these matters for further evidentiary development.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a rating in excess of 20 percent for recalcitrant lateral epicondylitis, right, post-operative with residuals (right elbow disability) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's right shoulder degenerative joint disease, strain, and bursitis were not manifested in service or within the one-year presumptive period following service.


CONCLUSION OF LAW

Right shoulder degenerative joint disease, strain, and bursitis were not incurred in, or aggravated by, service or within the one-year period following service, and may not be presumed to have been incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remand

In November 2014, the Board remanded the Veteran's claim for service connection for a right shoulder disability.  The Board errs as a matter of law when it fails to ensure compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There has been compliance with the Board's remand instructions.  Up-to-date VA treatment records were added to the record, development was undertaken to add to the record all outstanding, relevant medical records, the Veteran underwent a VA medical examination in November 2015, and the claim was readjudicated by a supplemental statement of the case of March 2016.

Duties to notify and to assist

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was given the required VCAA notice by a letter of September 2011.
The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  All available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, service treatment records, service personnel records, Social Security Administration records, and VA treatment records.  The Veteran underwent a VA medical examination of his right shoulder in December 2010 and November 2015.  The examiners interviewed and examined the Veteran and documented his current condition.  The Board remanded the Veteran's claim in November 2014 because the rationale given for the negative nexus opinion of the December 2010 examiner was inadequate.  The Veteran was reexamined in November 2015, and the Board finds the report of the November 2015 examination to be adequate.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Elements of service connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in, or aggravated by, active duty.  See 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -- the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014).

For certain chronic disorders shown as such in service (or within a presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. §§ 3.303(b) (2015).  A chronic disease in service will be shown by a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  Arthritis is a listed disease as to which this presumption applies and has a one-year presumptive period.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  For the listed chronic conditions, a showing of continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Analysis

The Veteran contends that his current shoulder disability was caused when he was knocked out of the back of a truck in June 2004 during service.  See transcript of July 2014 Board hearing.  He also contends that he injured his shoulder during service in 1991.  Id.  

The record reflects that the Veteran has a current disability.  Specifically, the Veteran has been diagnosed with degenerative joint disease of the right shoulder ("mild djd ac joint").  See VA examination report of November 2015.  He has also been diagnosed with "shoulder strain."  See VA examination report of December 2010.  In addition, there has been a medical assessment of "right shoulder bursitis with underlying arthritis."  See VA treatment record of April 2014.

The record also reflects that the Veteran injured his shoulder during service.  A service treatment record notes that the Veteran hurt his right shoulder in a fall in April 1991 and wore a shoulder sling for three days.  At that time, there was a medical restriction of "no lifting, running or other heavy exertion [for] 3 days."  See service treatment record of April 1991.  The Veteran was also injured during service in June 2004 when he fell from a truck.  Resulting injuries to his "low/mid back, right arm, and right hip" are noted in a service treatment record of January 2005.  Therefore, the question remains whether the current disability is related to the injury in service. 

As for the element of a nexus between his current disability and service, no medical opinion of record links the Veteran's current disability to his service.  The November 2015 VA examiner determined that the claimed condition was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  The examiner found "no evidence of a chronic right shoulder condition during active duty as to support causality with current right shoulder bursitis with mild ac joint djd."  The Veteran's right shoulder injury during service in 1991 was found by the examiner to have been "acute and self-limiting of three days duration."  The examiner also did not view the Veteran's current arthritis of the shoulder joint as resulting from the June 2004 in-service accident, but rather as "consistent with the aging process."  The examiner pointed out that, while service treatment records show the Veteran's complaint of right elbow pain, the Veteran did not cite symptoms of right shoulder pain upon examination in 2004.  The examiner also found significance in the fact that the Veteran failed to report shoulder symptoms on a service treatment record of August 2002, and that no shoulder symptoms were reported on a retention physical of June 2004.  Right shoulder pain was not mentioned "in proximity to any injury or by medical examiners."  The examiner further observed that, in July 2007, the Veteran reported right elbow pain with no mention of right shoulder pain.  Similarly, on a January 2009 pre-deployment form, the Veteran cited his elbow and hip but did not refer to his right shoulder.

The absence of an entry in a record may be considered evidence that an event did not occur if it appears that the fact would have been recorded if present.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (recognizing as "negative evidence" a condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  In this case, where the Veteran's service treatment records reflect that he sought treatment for his right elbow, it may reasonably be expected that any right shoulder condition experienced at that time would have also been reported.  In assessing the credibility of the Veteran, the Board is allowed to weigh the absence of corroborating medical evidence against the Veteran's report of right shoulder symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The nexus opinion of the November 2015 VA examination report is competent and carries significant weight, being based upon a complete review of the Veteran's claims file, to include his service treatment records, and is supported by underlying reasons for the conclusion, that are not contradicted by the record.  

The Veteran maintains that his current shoulder disability was caused by his in-service accident and injury in June 2004.  See VA Form 9 of January 2013; notice of disagreement of February 2012; Veteran's statement of September 2011.  He testified that was given "Motrin for everything because I was bruised up, all on the side."  See transcript of July 2014 Board hearing.  The Board must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154(a) (West 2014).  The Veteran is competent to report his experienced symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a layperson, however, he is not competent to identify the etiology of a complex, non-obvious disability involving DJD of the shoulder.  That is unlike a shoulder dislocation, which is observable through the senses.  Rather, it requires specialized testing to determine diagnosis and etiology.  For these reasons, the Board finds that the lay statements are outweighed by the medical evidence in this case.

The Board also finds that the Veteran's right shoulder disability cannot be service-connected on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  The Veteran has been diagnosed with degenerative joint disease, and there is an assessment of arthritis.  Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  No medical evidence of record indicates a manifestation of arthritis to a compensable degree during service or during the one-year presumptive period after the Veteran's separation from active service.  The Veteran's last period of active duty ended in March 2005, and arthritis was not made as a medical assessment until April 2014.  Notably, presumptive service connection does not apply to periods of ACDUTRA.

The Board has also considered whether, under 38 C.F.R. § 3.303(b) and Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013), there is evidence of a continuity of symptomatology sufficient to establish a nexus.  VA treatment records show that the Veteran's first complaint of tenderness to his right shoulder occurred in December 2010.  The Veteran was not diagnosed with arthritis of the right shoulder until April 2014, nine years after his last period of active duty ending in March 2005.  Earlier X-rays showed "ossification right a.c. joint," but no arthritis was noted.  See December 2010 VA examination report.  The Board finds that the probative value of the Veteran's current statements regarding a continuity of symptoms of arthritis of the shoulder are outweighed by the remainder of the evidence of record.

The nexus element of Shedden is not satisfied, and presumptive service connection based on chronicity is not warranted.  The Board finds that a preponderance of the evidence is against the claim.

ORDER

Entitlement to service connection for a right shoulder disability is denied.


REMAND

The Veteran last underwent a VA medical examination for his right elbow in November 2015.  The intent of the VA Schedule for Rating Disabilities (Rating Schedule) is to recognize painful motion with joint or periarticular pathology as productive of disability and (with or without degenerative arthritis) actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015).  With respect to painful motion, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In Correia v. McDonald, 28 Vet. App. 158, 168 (2016), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The November 2015 VA examination of the Veteran's right elbow did not test active and passive motion.  Furthermore, with respect to weight-bearing, the report noted evidence of pain with weight-bearing, but there was no range-of-motion testing of weight-bearing and nonweight-bearing as required by 38 C.F.R. § 4.59.

The Veteran is also service-connected for left elbow epicondylitis, status post debridement surgery.  Because the Veteran's left elbow joint is not an "opposite undamaged joint" within the meaning of § 4.59, range-of-motion testing of the opposite joint is not warranted in this case.  See Correia at 171, n.8.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain and associate with the VBMS any outstanding medical records pertaining to treatment or examination of the Veteran for his right elbow/forearm, to specifically include any VA treatment records since November 2015.

2. Schedule the Veteran for a VA medical examination with an orthopedic doctor to ascertain the current severity of his service-connected right elbow disability.  The electronic claims folder must be reviewed by the examiner.

Following review of the record, all appropriate evaluation and examination of the Veteran should be accomplished.  The examiner should note the Veteran's ranges of motion for his right elbow, including any impairment of supination and pronation.  The examiner should also comment as to whether the Veteran's elbow exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.

The examiner should also discuss whether pain significantly limits functional ability, including with respect to sedentary and physical tasks, during flare-ups or with repetitive use, and any such limitation should be noted in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  If such evaluation is not feasible, the examiner should explain why.

The examiner should also test the range of motion of the right elbow joint in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Neurological testing should also be performed, and the examiner should address whether the Veteran has any neurological abnormality which is associated with, or a manifestation of, his right elbow epicondylitis, which would account for his complaints of loss of grip strength.

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  Examination findings should be reported to allow for the application of all potential VA rating criteria relating to the Veteran's right elbow disability and associated scars.  Ensure that the examiner provides all information required for rating purposes.

3. Then, adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


